 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6
      AUTUMN RIDGE WEST, LTD,
 7    LLLP,                                         NO: 2:18-CV-0005-TOR

 8                              Plaintiff,          ORDER ON VOLUNTARY
                                                    DISMISSAL WITH PREJUDICE
 9          v.

10    OCCIDENTAL FIRE & CASUALTY
      COMPANY OF NORTH CAROLINA,
11
                                Defendant.
12

13         BEFORE THE COURT is the parties’ Joint Motion for Dismissal with

14   Prejudice and without Costs or Fees (ECF No. 23). The stipulation is filed

15   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The Court has

16   reviewed the record and files herein, and is fully informed.

17         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

18   a court order by filing a stipulation signed by all parties who have appeared.

19   //

20   //




     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3   DISMISSED with prejudice and without costs or fees to either party.

 4         The District Court Executive is directed to enter this Order and Judgment

 5   accordingly, furnish copies to counsel, and CLOSE the file.

 6         DATED February 15, 2019.

 7

 8
                                     THOMAS O. RICE
 9                            Chief United States District Judge

10

11

12

13

14

15

16

17

18

19

20




     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
